Citation Nr: 0114002	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  97-33 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


REMAND

A preliminary review of the record shows the veteran contends 
that his current back disability is due to an injury 
sustained while serving on active duty.  The service medical 
records show that, in January 1969, the veteran was pinned in 
sideways between two 2 1/2 ton trucks.  He complained of pain 
in the pelvis and lumbosacral spine and physical examination 
noted tenderness.  In February 1970, the veteran complained 
of middle back pain since the earlier injury.  A muscle spasm 
was observed in the mid and lower thoracic spine area.  The 
separation examination of May 1971 contained no complaints or 
findings of a back disability; however, the veteran submitted 
a claim for disability compensation that same month.  The 
claim was denied because the veteran did not appear for the 
VA examination.

The veteran has submitted numerous medical records in support 
of his claim.  These records include reports from Weirton 
Steel, the veteran's former employer.  At a pre-employment 
physical in May 1971, the veteran reported the occurrence of 
the in-service accident but claimed that he had no residual 
back pain.  Thereafter, the veteran sustained back injuries 
in February 1975 and July 1987 and received care for chronic 
back pain through 1996.

Additional treatment records were submitted from the VA 
Medical Center, Allegheny General Hospital, St. Francis 
Medical Center, Weirton Medical Center, Three Rivers 
Orthopedic Associates, Ohio Valley Hospital, University 
Neurological Associates, Schrickel Chiropractic Office, and 
John P. Schultz, M.D.  The veteran consistently informed 
these medical providers that his back pain was present since 
the date of his in-service injury.  The veteran has been 
treated with physical therapy, injections, medication, and 
surgery, with dates of treatment from 1982 to the present.  
The veteran underwent a lumbar laminectomy and discectomy in 
November 1985 and a foraminotomy, L5-S1, in October 1992.  

Diagnostic testing includes a February 1982 x-ray of the 
thoracic spine that showed mild degenerative changes, a 
January 1987 x-ray that revealed narrowing of the L4-L5 and 
L5-S1 disc spaces, a January 1987 CT scan that showed mild 
bulging at L4-L5, an October 1991 EMG that identified 
possible mild polyneuropathy, an October 1992 MRI that found 
prominent disc herniation on the right at L5-S1, an August 
1994 MRI that revealed diffuse degenerative disc disease at 
L4-L5 and L5-S1, and herniated nucleus pulposus at L5-S1 on 
the right, a February 1995 myelogram that noted degenerative 
narrowing of L4-L5 and L5-S1 disc spaces and anterior wedging 
of T4 and T5, probably on the basis of old trauma, a January 
1996 MRI that found fairly diffuse degenerative disc bulge at 
L5-S1 and degenerative changes in the vertebral end plates of 
L4 and L5, and an April 1999 nerve conduction study that 
found slow conduction velocity for both peroneal and tibial 
nerves suggestive of radiculopathy involving L5-L5-S1 nerve 
root or possible neuropathy.

The veteran appeared at personal hearings before the RO in 
March 1998 and before the BVA in December 2000.  He testified 
that he had back pain since the time of his in-service 
injury.  While on active duty, he saw medics, used 
nonprescription medication, or simply did not report the 
pain.  He did not appear for his VA examination in 1971 
because of marriage and a new job.  He received medical 
treatment following service but the doctor was since deceased 
and the records were unavailable.  He did not report his back 
pain at the pre-employment physical for Weirton Steel because 
he wanted the job.  He believed that his two subsequent back 
injuries at Weirton Steel were exacerbations of his original 
injury.  He performed only a few years of manual labor at 
Weirton Steel and was thereafter a supervisor.  At his 
hearing before the Board, the veteran stated that his 
condition had greatly deteriorated and that he was no longer 
working.  His wife testified as to the debilitating effects 
of his disability. 

In a November 2000 letter, David R. Farris, D.O., stated that 
he had treated the veteran since August 1998 for recurrent 
major depression and chronic pain with physical and 
psychological factors.  He believed that the veteran's 
service-related injury and sequelae contributed significantly 
to his current condition and that the chronic pain and 
chronic opiate use contributed to psychiatric decompensation.

In an October 2000 letter, Dr. Schultz stated that he was the 
veteran's family physician since February 1995.  He reviewed 
the veteran's military medical records and numerous other 
medical records.  Dr. Schultz opined that the veteran's 
condition was most likely related to and the result of the 
accident in service, and that his current pain and symptoms 
were consistent with the injury at that time.

As a result of a change in the law the VA's duty to assist 
the veteran with the development of his claim has been 
substantially heightened.  On November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the veteran and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

In the present case, the veteran has never been afforded a VA 
medical examination.  The Board finds that the veteran should 
be afforded the an examination in order to ascertain the 
nature of his back disability, and to determine whether such 
a disability is related to the injury sustained in service.  
In so finding, the Board observes that the veteran has 
reportedly suffered from chronic pain since the date of his 
injury; however, the first available medical evidence is 
dated several years following his discharge from active duty.  
In addition, the veteran sustained two back injuries during 
private employment.  It is unclear from the record whether 
these injuries were exacerbations of the previous injury or 
whether they contributed to the veteran's subsequent 
symptomatology.  Finally, while Dr. Schultz has offered an 
opinion concerning the etiology of the veteran's back 
disability, he has not provided a diagnosis of that 
disability or an explanation of his reasoning.  It also is 
unclear whether he reviewed the veteran's all records 
associated with the veteran's claims file before rendering 
his opinion.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

2.  The RO should request that the 
veteran identify all sources of medical 
treatment related to his back, and that 
he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  

3.  Thereafter, the veteran should be 
afforded an examination of his back to 
ascertain the nature and etiology of all 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records and 
records of treatment dated following 
service, and offer comments and an 
opinion as to whether any currently 
diagnosed back disorder is causally or 
etiologically related to symptomatology 
manifested/treated during service or is 
due to some post service etiology.  All 
opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




